Citation Nr: 9935614	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability of the 
left leg and low back.


REPRESENTATION

Appellant represented by:	Patrick J. Morgan, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran, his wife and Dr. K.E. Cookus


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 1997, the Board 
determined that the veteran had not presented a reopened 
claim of service connection for disability of the left leg 
and low back.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court).  
In a January 1999 Order, the Court granted a Joint Motion for 
Remand, vacating that part of the June 1997 Board decision 
that denied an application to reopen claims of service 
connection for disability of the left leg and low back and 
remanding those matters for further review.  


FINDINGS OF FACT

1.  By an April 1977 decision, the RO denied the veteran's 
original claims of service connection for disabilities of the 
left leg and back.  The veteran did not appeal that decision 
and it became final.  

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claims has been associated 
with the claims file since the April 1977 RO decision.

3.  The veteran's reopened claims of service connection for 
disability of the left leg and low back are plausible.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of service 
connection for disability of the left leg and low back has 
been presented.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claims of service connection for disability of the 
left leg and low back are well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1977 rating action, the RO denied the veteran's 
original claims of service connection for left leg and low 
back disabilities.  At that time, the RO noted that the 
veteran's service medical records were not available; 
however, a copy of his service discharge document was 
considered.  Also of record were statements of the veteran, 
his wife and a service buddy who all supported the veteran's 
assertion that he sustained "an injury" when a trailer 
rolled over on him during service.  The service buddy 
recalled that "something" caused the veteran to have severe 
back pain.  Medical records considered as part of the April 
1977 rating action included private medical reports dating 
from 1957, detailing treatment afforded the veteran for 
complaints of back pain.  Those records included the summary 
of a May 1957 hospitalization for treatment of a herniated 
nucleus pulposus.  Also included within the private medical 
records were notations that the veteran had experienced low 
back pain "since 1950s;" and references to an onset of low 
back pain in April 1957.  The veteran underwent a spinal 
fusion in 1976, at which time he was noted to have suffered a 
14 month history of back pain.  In a May 1976 letter, a 
private physician reported that he had been treating the 
veteran since 1961, at which time the veteran reported a 4 
year history of back pain.  The RO also considered the report 
of a February 1977 VA examination which noted the veteran's 
reported history of injury during service when a trailer 
overturned on him.  The examiner noted a history of back and 
left lower leg and foot injury in 1955.  The diagnoses 
included post-operative lumbar disc disease and spinal fusion 
with pain radiating down left leg; degenerative lumbosacral 
spine spurs and no evidence of left leg or left foot disease.  

Based on the evidence then of record, the RO found that there 
was no evidence that the veteran's current back disorder was 
related to service nor was there evidence that a left leg 
injury was incurred in service.  The veteran was notified of 
the decision and provided his appellate rights.  That 
decision was not appealed by the veteran and is final.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a RO decision 
becomes final, the Board does not have jurisdiction to 
consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.      Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Prior to discussion of the evidence which has been submitted 
since the April 1977 decision, it must first be noted that 
the Court has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, was required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new and material evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

In a recent decision interpreting and applying a decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  In 
addition, the newly presented evidence must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  See Evans, supra.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West,  12 Vet. App. 11, 20-
21 (1998).  Finally, the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the April 1977 RO decision.  In denying the veteran's 
original claims, the RO noted that there was no evidence that 
the veteran's back disorder was related to service, nor was 
there evidence of a left leg injury incurred in service.  

Evidence associated with the claims folder since the April 
1977 RO decision include additional treatment records; the 
actual hospital report detailing a May 1977 hospitalization; 
copies of photographs which purport to show the veteran 
during service, using crutches; a copy of an administrative 
record, dated in October 1955 which shows transportation for 
the veteran for some unspecified medical reason; a March 1992 
decision of the Social Security Administration (SSA) which 
found the veteran disabled for purposes of receiving benefits 
from that agency; and statements from the veteran, his wife, 
service colleagues and treating physicians, both written and 
offered as testimony at personal hearings conducted during 
the course of the present appeal.  

The recently submitted medical records include a December 
1975 chart extract noting the onset of low back pain in 1957.  
Medical records from 1991 refer to the severity of the 
veteran's back disorder and the impact of that condition on 
his ability to work.  The veteran also submitted a summary, 
apparently prepared by him, of medical records from 1957 to 
1991, noting an injury to his left leg and foot in October 
1955 and detailing the treatment received for those 
complaints.  In that summary, the veteran also noted that he 
had received medical treatment for his back from 1957 to 
1991.  In addition, the record now includes reports 
pertaining to the May 1957 hospitalization for treatment of 
back pain.  As noted hereinabove, a summary report was of 
record at the time of the initial RO decision.  A chart 
notation within those records noted the veteran's report of 
sudden onset of back pain in April 1957.  

Medical statements submitted in support of the veteran's 
claim include a September 1996 letter from a private 
physician, Dr. Kraus, who had first treated the veteran in 
1979 and noted a history of low back problems since a 1955 
injury.  That physician reviewed the history of the veteran's 
back complaints and commented on military documents, medical 
statements and photographs offered by the veteran.  It was 
that physician's opinion that the veteran was suffering low 
back and left lower extremity difficulties which were the 
direct result of injury sustained during service.  

The veteran submitted a copy of an October 1955 
administrative record which showed that the veteran was being 
returned to the Zone of Interior via air transport for 
medical reasons.  

The March 1992 SSA decision noted that the veteran was 
considered disabled due primarily to severe low back pain.  

In his statements, the veteran reiterated his contention that 
his current back complaints are related to an injury 
sustained during service when a trailer overturned on him.  
His wife and several individuals have also submitted 
statements in support of the veteran's claim.  The veteran's 
wife related that the veteran wrote to her at the time of the 
in-service accident and injury.  One friend submitted a 
statement that, while he did not have first hand knowledge of 
the veteran's in-service injury, this friend believed the 
veteran's account.  Another friend certified that the veteran 
sustained injuries to his left foot, leg and lower spine in 
1955.

Additional information associated with the claims folder 
since the April 1977 RO decision includes correspondence 
received from the National Personnel Records Center (NPRC) in 
September 1993 indicating that the veteran's service medical 
records were unavailable and had likely been destroyed in a 
1973 fire at that facility.  No Surgeon General records were 
available.  The claims folder also includes records 
pertaining to a November 1993 attempt to reconstruct the 
veteran's service medical records from alternative sources.  
That attempt yielded verification that the veteran was 
hospitalized in September 1955 for unknown treatment.  The 
NPRC indicated that a further search was not possible.

The Board finds that most of the recently submitted evidence 
is "new" in that it was not previously submitted and is not 
duplicative of evidence already of record.  The Board also 
finds that the September 1996 statement from the physician 
who related the veteran's current back and left lower 
extremity difficulties to injury in service is "material" 
in that it is so significant it must be considered to fairly 
decide the claim.  The basis of the April 1977 RO decision 
had been the lack of evidence which related the onset of the 
veteran's back disorder to service and lack of evidence of a 
left leg injury in service.  The veteran has also submitted 
statements from his wife and a service buddy who support his 
assertion that he suffered a left leg injury in service.  
Those statements are also "material."  These statements are 
evidence which tends to prove the merits of the claims as to 
the essential elements which were lacking in the last final 
disallowance.  See Evans, supra.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claims of service connection for 
disability of the left leg and low back are reopened.  

Based upon a review of all of the evidence of record, and 
presuming its credibility, the Board also finds that the 
claims, as reopened, are well grounded.  See Elkins; Winters, 
supra.  The record includes diagnoses of low back and left 
leg disability, statements of the veteran, his wife and a 
service buddy regarding injuries in service and a medical 
opinion relating the current complaints to service.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303.  


ORDER

The appeal is granted, to the extent the Board has determined 
that new and material evidence has been submitted to reopen 
the veteran's claims of service connection for disability of 
the left leg and low back and that the claims are well 
grounded.  


REMAND

Having concluded that the veteran has reopened claims of 
service connection for disability of the left leg and low 
back and finding the claims to be well grounded, VA is 
obligated to assist him in the development of the claims.  
38 U.S.C.A. § 5107(a).  In addition, de novo review of the 
claims of service connection by the RO is required.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that, in his September 1996 statement, Dr. 
Kraus referred to military documents, medical statements and 
photographs supplied by the veteran.  It is unclear whether 
all of that evidence is associated with the record.  The RO 
should request that the veteran submit the military 
documents, medical statements and photographs he provided to 
Dr. Kraus.  

From a review of the record, it is unclear whether disability 
of the left leg refers to disability associated with the low 
back or is a separate disorder.  In addition, the evidence 
includes report of onset of back pain in April 1957-after 
service.  As the evidence of record is insufficient to decide 
the issue of service connection, to include whether the 
veteran presently has separate disabilities affecting the 
left leg and back or whether left leg symptoms are associated 
with low back pathology, and the Board cannot exercise its 
own independent judgment on medical matters, further 
examination is required, to include an opinion based on 
review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and 
the ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for left 
leg or low back disability from October 
1955 to the present, if not already of 
record.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records which are not 
already associated with the claims folder 
from the identified treatment sources.

2.  The RO should contact the veteran and 
request that he submit the military 
documents, medical statements and 
photographs which the veteran had 
provided to Dr. Kraus.  If the veteran 
does not respond, the RO should contact 
Dr. Kraus directly and request that he 
submit the military documents, medical 
statements and photographs furnished by 
the veteran and noted in the September 
1996 statement.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated left leg or low back 
disability.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should indicate whether any currently 
demonstrated left leg symptomatology, 
exclusive of the foot, is related to a 
back disability or whether that 
symptomatology reflects a separate 
disorder.  Based on the examination and 
study of the case, the examiner is 
requested to express an opinion as to the 
medical probability that any identified 
left leg or low back disability is the 
result of injury in service, as claimed 
by the veteran.  The notations referable 
to onset of back pain in 1957, after 
service, should be reconciled with the 
current findings, to the extent possible.  
Complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

